Name: Commission Directive 2003/69/EC of 11 July 2003 amending the Annex to Council Directive 90/642/EEC as regards maximum residue levels for chlormequat, lambda-cyhalothrin, kresoxim-methyl, azoxystrobin and certain dithiocarbamates (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  agricultural activity;  marketing;  health;  consumption
 Date Published: 2003-07-15

 Important legal notice|32003L0069Commission Directive 2003/69/EC of 11 July 2003 amending the Annex to Council Directive 90/642/EEC as regards maximum residue levels for chlormequat, lambda-cyhalothrin, kresoxim-methyl, azoxystrobin and certain dithiocarbamates (Text with EEA relevance) Official Journal L 175 , 15/07/2003 P. 0037 - 0044Commission Directive 2003/69/ECof 11 July 2003amending the Annex to Council Directive 90/642/EEC as regards maximum residue levels for chlormequat, lambda-cyhalothrin, kresoxim-methyl, azoxystrobin and certain dithiocarbamates(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on products of plant origin, including fruit and vegetables(1), as last amended by Council Regulation (EC) No 2003/806(2), and in particular Article 7 thereof,Whereas:(1) In the case of products of plant origin including fruit and vegetables, residue levels reflect the use of minimum quantities of pesticides necessary to achieve effective protection of plants, applied in such a manner that the amount of residue is as low as is practicable and toxicologically acceptable, having regard, in particular to the protection of the environment and the estimated dietary intake of consumers. Community maximum residue levels (MRLs) represent the upper limit of the amount of such residues that might be expected to be found in commodities when good agricultural practices have been respected.(2) MRLs for pesticides are kept under review and changed to take account of new information and data. MRLs are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported by the necessary data.(3) In the case of chlormequat, Member States and stakeholders informed the Commission that contamination of pears due to the background levels of chlormequat in the environment originating from earlier use continues to be significant. Monitoring data show that the decline of the residues is so slow that the temporary MRL provided for in Directive 90/642/EEC needs to remain in place for three more years.(4) In the case of lambda-cyhalothrin, kresoxim-methyl, azoxystrobin and mancozeb applications for new or changed uses were submitted to the Rapporteur Member States. Those uses were evaluated and it was concluded that they would not result in unacceptable consumer exposure.(5) For mancozeb it is not possible with the current method of routine analysis to distinguish it from other dithiocarbamates (maneb, mancozeb, metiram, propineb and zineb (sum expressed as CS2)), therefore the residue definition covers the whole group of dithiocarbamates.(6) The Commission concluded that it is prudent to modify some of the MRLs in view of the possible risks to consumers. It is important that additional risk management measures should be taken by the Member States to adequately protect the consumer.(7) The lifetime and short term exposure of consumers to the pesticides referred to in this Directive via food products has been reassessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation(3). It is calculated that the MRLs fixed in this Directive will not lead to unacceptable consumer exposure.(8) Where relevant, the acute exposure of consumers to those pesticides via each of the food products that may contain residues has been assessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation. It is concluded that the presence of pesticide residues at or below the MRLs proposed in this Directive will not cause acute toxic effects.(9) Through the World Trade Organisation, the Community's trading partners have been consulted about the MRLs proposed in this Directive and their comments on these levels have been taken into account.(10) The opinions of the Scientific Committee for Plants have been taken into account, in particular its advice and recommendations concerning the methodology to be followed for the protection of consumers of agricultural products treated with pesticides.(11) The Annex to Directive 90/642/EEC should therefore be amended accordingly.(12) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annex II to Directive 90/642/EEC is amended as follows:1. in the entry for kresoxim-methyl on strawberries "0,2 (p) mg/kg" is replaced by "1 (p) mg/kg";2. in the entry for the dithiocarbamates: "Maneb, mancozeb, metiram, propineb and zineb (sum expressed as CS2)" on radishes "0,2 mg/kg" is replaced by "2 mg/kg", on spring onions "0,05* mg/kg" is replaced by "1 mg/kg";3. in the entry for chlormequat on pears the footnote (t) is replaced by the following:"(t) A temporary MRL of 0,3 mg/kg shall apply until 31 July 2006.";4. the entries for azoxystrobin and lambda-cyhalothrin are replaced by the entries in Annex to this Directive.Article 2Member States shall adopt and publish the provisions necessary to comply with this Directive by 31 July 2003 at the latest. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 August 2003.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 11 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 350, 14.12.1990, p. 71.(2) OJ L 122, 16.5.2003, p. 1.(3) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7).ANNEX">TABLE>"